United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 06-1736
                               ___________

Scott Andrew Kohser,                  *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Laurie Merth; Launie Zaffke;          *
Robert Feneis; Jeffery Shorba;        * [UNPUBLISHED]
Shelby Richardson; Steve Huot;        *
John Fabian; Marty McHugh; Ben        *
Brieschke; Jeffery Peterson; Ron      *
Degidio; Linda Rose; Terry Katusky;   *
Randy Tenge; James Kaul; Thomas       *
Berner,                               *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: September 24, 2007
                             Filed: October 11, 2007
                              ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.
       Minnesota prisoner Scott Andrew Kohser appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action.

       Upon de novo review, see Entzi v. Redmann, 485 F.3d 998, 1001 (8th Cir.
2007), we affirm. We agree with the district court that Kohser’s legal mail, access to
courts, Fifth Amendment, due process, and retaliation claims failed on their merits.
See McKune v. Lile, 536 U.S. 24, 35-36 (2002) (Fifth Amendment); Sandin v. Conner,
515 U.S. 472, 484 (1995) (due process); Entzi, 485 F.3d at 1005 (court access);
Gardner v. Howard, 109 F.3d 427, 430-31 (8th Cir. 1997) (legal mail); Cornell v.
Woods, 69 F.3d 1383, 1387-89 (8th Cir. 1995) (retaliation). Further, we conclude that
summary judgment was not prematurely granted, see Robinson v. Terex Corp., 439
F.3d 465, 467 (8th Cir. 2006); and that the district court did not abuse its discretion
in dismissing individual-capacity claims against defendants Ben Brieschke and Jeffery
Shorba, and in denying Kohser’s motion for a default judgment against these
defendants, see Harris v. St. Louis Police Dep’t, 164 F.3d 1085, 1086 (8th Cir. 1998)
(per curiam); Bullock v. United States, 160 F.3d 441, 442 (8th Cir. 1998) (per curiam).



      Accordingly, we affirm. See 8th Cir. R. 47B. We grant Kohser’s motions on
appeal for verification and to file a Federal Rule of Appellate Procedure 28(j) letter
and a supplemental appendix.
                        ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Susan
Richard Nelson, United States Magistrate Judge for the District of Minnesota.

                                         -2-